        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 1 of 17



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Southern Division

LISA MAGNAS,                                       *

        Plaintiff                                  *
                                                              Case No.: 8:20-cv-2862-PWG
v.                                                 *

DANIEL PERLMAN,                                    *

       Defendant                                   *

*      *       *       *       *       *       *       *      *       *       *       *       *

                                   MEMORANDUM OPINION
       In this case, the Plaintiff, Lisa Magnas, has sued the estranged father of her three minor

children, Daniel Perlman. Magnas lives in Maryland, Perlman in New Jersey. Compl. 1–2, ECF

No. 6. Although Magnas’ complaint recites that suit was brought “by and through undersigned

counsel,” id. at 1, both Magnas and Perlman are self-represented, as is all too apparent from their

filings. Magnas failed to pay the filing fee or seek in forma pauperis status when she filed suit, but

eventually did pay the filing fee on November 13, 2020. ECF No. 6-2. A summons was issued,

and Magnas initiated service of process on Perlman, who responded, ultimately by filing an

answer. ECF Nos. 8, 13, 16, 17, 18, 20, & 21.

       Magnas alleges that this Court has diversity jurisdiction to hear her claims. Compl. ¶¶ 18–

19. Although she recites two counts, each count actually appears to assert two different causes of

action (her pleadings are far from clear in this regard), for a total of four: Count 1: (a) “second

degree assault” and (b) “domestic violence in presence of minor children,” and Count 2: (a)

“harassment” and (b) “interstate stalking.” Id. at 4–19. As the complaint and other filings vividly

demonstrate, Magnas and Perlman have been at war with each other for over a decade, and their

filings radiate with their acrimony. The Court has had to issue numerous orders attempting to get

                                                   1
         Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 2 of 17



them to comply with the Rules of Civil Procedure and Court orders, with limited success. ECF

Nos. 3, 10, 15, & 18. After a number of false starts, Perlman eventually filed an Answer, ECF No.

21, and stated his intention to file a motion to dismiss and a counterclaim. Id. at 1. His answer fails

to comply with Fed. R. Civ. P. 8(b)(1) & (2), and is filled with as much vitriol as Magnas’ filings.

For the reasons stated below, Magnas has failed to establish that this court has subject matter

jurisdiction to hear her claims because they all lack an arguable basis in either law or fact, rendering

them frivolous. Furthermore, the disputes that Magnas and Perlman raise and the relief that they

appear to request is tantamount to asking this court to interfere with the child custody and visitation

case that is pending in the Circuit Court for Montgomery County (Family Department), Maryland,

which raises the issue of whether this court is precluded from exercising jurisdiction (even if

Magnas’ claims were not frivolous) under the domestic relations exception to federal subject

matter jurisdiction. Finally, even were I to find that I do have subject matter jurisdiction, the

disputes that Magnas and Perlman wish to bring to this court seek to reopen issues already litigated

in the Montgomery County case, or to litigate disputes which should be heard by the state family

court, and the relief that they seek in this Court would likely interfere with the conduct of the

pending family law proceeding in state court. This militates in favor of abstention from the exercise

of jurisdiction. Therefore, I plan to dismiss her lawsuit. But before entering the order of dismissal,

I will allow Magnas to respond to the deficiencies discussed in this memorandum opinion,

provided that she does so not later than March 31, 2021. Further, because the paramount decision

that must be made at this time is whether the suit may proceed at all, a determination about the

propriety of any counterclaim that Perlman wants to file will be deferred until a final ruling on the

dismissal of Magnas’ claims.




                                                   2
         Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 3 of 17



       As the Court previously has observed, from its inception, it has been far from clear whether

this Court has subject matter jurisdiction to resolve the claims that have been filed. ECF No. 15 at

3. Having now had an opportunity to review both the complaint and answer, I have concluded that

this Court lacks subject matter jurisdiction over Magnas’ claims because they are frivolous, and

therefore the action must be dismissed. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at

any time that it lacks subject matter jurisdiction, the court must dismiss the action.”). 1 In reaching

this decision, I am mindful that the filings of pro se litigants are reviewed under a less rigorous

standard than those of represented litigants, as Haines v. Kerner, 404 U.S. 519, 520 (1972) requires

me to construe pro se filings generously, but a pro se plaintiff must still demonstrate the existence

of federal subject matter jurisdiction and set forth a plausible claim, Hodge v. Gansler, 547 F.

App’x 209, 210 (4th Cir. 2013) (pro se plaintiff must still meet plausibility standard of Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)); Penland Fin. Servs., Inc. v. Select Fin. Servs., LLC,

No. 6:08-3864-HMH-WMC, 2008 WL 5279638, at *3 (D.S.C. Dec. 18, 2008) (dismissing pro se

complaint for lack of subject matter jurisdiction); Quinn v. Microsoft Corp., No. 7:05CV00767,

2006 WL 1288310, at *2 (W.D. Va. May 4, 2006) (same). And, as explained below, each of the

claims that Magnas purports to assert are either time-barred on their face, or lack a basis in law or

fact, making them frivolous, which requires their dismissal.

                       A. Sua Sponte Dismissal of Frivolous Pro Se Claims

       As mentioned, Magnas has filed her complaint pro se. While such self-represented filings

are not unusual in federal court, cases in which both the plaintiff and the defendant are pro se, as



1
        A court has inherent authority to dismiss a suit lacking a jurisdictional basis even where,
as here, the plaintiff has paid the filing fee. Smith v Kagan, 616 F. App’x 90 (4th Cir. 2015); Chong
Su Yi v. Soc. Sec. Admin., 554 F. App’x 247, 248 (4th Cir. 2014) (Subject matter jurisdiction does
not exist over obviously frivolous complaint, which is subject to dismissal); Ross v. Baron, 493 F.
App’x 405, 406 (4th Cir. 2012) (same).
                                                  3
         Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 4 of 17



here, are far less frequent. Many pro se plaintiffs seek in forma pauperis status, others pay the full

filing fee. As for the former, 28 U.S.C. § 1915(d) affords statutory authority to the trial court to

sua sponte dismiss the complaint (prior to the issuance of a summons and without a pending motion

to dismiss filed by the defendant) whenever “the action is frivolous or malicious.” When the

plaintiff has paid the filing fee, § 1915(d) is inapplicable, but it is well settled that the court

nonetheless has the inherent authority to dismiss frivolous or malicious suits sua sponte. Smith v.

Kagan, 616 F. App’x 90 (4th Cir. 2015) 2 (“Frivolous complaints are subject to dismissal pursuant

to the court’s inherent authority, even when the plaintiff has paid the filing fee. . . . Additionally,

dismissal prior to service of process is permissible when a court lacks subject matter jurisdiction

over a patently frivolous complaint.”) (citing Mallard v. U.S. Dist. Court for the Southern Dist. of

Iowa, 490 U.S. 296, 307–08 (1989) (“[28 U.S.C.] Section 1915(d), for example, authorizes courts

to dismiss a ‘frivolous or malicious’ action, but there is little doubt they would have the power to

do so even in the absence of this statutory provision.”)); Chong Su Yi v. Social Security

Administration, 554 F. App’x 247, 248 (4th Cir. 2014) (“[F]rivolous complaints are subject to

dismissal pursuant to the inherent authority of the court, even when the filing fee has been paid . .

. . In addition, because a court lacks subject matter jurisdiction over an obviously frivolous

complaint, dismissal prior to service of process is permitted.”) (internal citations omitted); and

Ross v. Baron, 493 F. App’x 405, 406 (4th Cir. 2012) (same).

       “[A] complaint, containing as it does, both factual allegations and legal conclusions, is

frivolous where it lacks an arguable basis either in law or in fact.” Neizke v. Williams, 409 U.S.

319, 325 (1989) (discussing in detail the overlap and differences between dismissing a complaint




2
       Although unpublished Fourth Circuit opinions are not binding precedent, their analysis
and the cases cited in them may be highly persuasive in informing a district court ruling.
                                                  4
         Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 5 of 17



under Fed. R. Civ. P. 12(b)(6) for failure to state a claim, and determining that a claim must be

dismissed because it is frivolous, concluding “it is evident that the failure-to-state-a-claim standard

of Rule 12(b)(6) and the frivolousness standard of [28 U.S.C. ] § 1915(d) were devised to serve

distinctive goals and that while the overlap between these two standards is considerable, it does

not follow that a complaint which falls afoul of the former standard will invariably fall afoul of

the latter.”). A claim is frivolous if it is

            based on an indisputably meritless legal theory, but also . . . [when its] factual
            contentions are clearly baseless. Examples of the former class are claims against
            which it is clear that the defendants are immune from suit, and claims of
            infringement of a legal interest which clearly does not exist . . . . Examples of
            the latter class are claims describing fantastic or delusional scenarios claims
            with which federal district judges are all too familiar.

Neizke, 490 U.S. at 327–28 (internal citations omitted). For the reasons that follow, I have

determined that each of Magnas’ four purported causes of action are frivolous because they lack

an arguable basis in law or fact, and I therefore will dismiss them.

         1. Count 1 (“second degree assault”).

        The essence of Magnas’ “second degree assault” claim is that “[o]n October 4, 2017, the

defendant committed a violent assault against the plaintiff by attempting to run her over with a

car.” Compl. ¶¶ 22, 28. 3 Md. Cts. & Jud. Pro. § 5-105 succinctly states “[a]n action for assault,

libel, or slander shall be filed within one year from the date it accrues.” (emphasis added). A cause

of action accrues when the plaintiff knows or reasonably should have known of the facts that

constitute the cause of action. Brooks v. TVOne, LLC, No. GJH-19-2315, 2020 WL 3833126, at

*5 (D. Md. July 7, 2020) (citation omitted). From her allegations in count 1, it is clear that Magnas’

knew or reasonably should have known of the alleged assault on October 4, 2017, therefore it



3
        The alleged assault occurred in Montgomery County, Maryland, Compl. ¶ 30. Therefore,
I will apply Maryland substantive law to my analysis of her assault claim.
                                                  5
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 6 of 17



accrued on that date. Her suit was filed on November 12, 2020. Compl. 1. Therefore, it was filed

years after the statute of limitations expired. This Court lacks subject matter jurisdiction over a

time-barred claim. 4 Welch v. United States Dep’t of Veterans Aff., 7:19-cv-48, 2019 WL 8064792,

at *4 (W.D. Va. Dec. 4, 2019) (dismissing time-barred claim for lack of subject matter

jurisdiction). Therefore, Magnas’ assault claim is frivolous because it has no arguable basis in law,

and it must be dismissed, without prejudice.

        2. Count 1 (“domestic violence in presence of minor children”).

       Magnas pleads that when Perlman allegedly assaulted her on October 4, 2017, he attempted

to run her down in his car. She alleged that “[d]uring the commission of this assault against the

plaintiff, defendant had the three minor children (approximately ages nine and ten) in the car and

committed this act of domestic violence with the children.” Compl. ¶ 36. Further, she pleads that

the manner in which Perlman allegedly committed the assault “violates Federal Law against

Interstate Domestic Violence, 18 U.S.C. Section 2261(a)(1).” Id. at ¶ 44. But 18 U.S.C. § 2261 is

a criminal statute, and a person who is convicted of this offense is subject to criminal, not civil

penalties. 18 U.S.C. § 2261(b). There is no authority in the statute that creates a civil cause of

action allowing the victim of interstate domestic violence to enforce the statute with a civil suit.

Therefore, Magnas’ domestic violence claim is frivolous because it has no basis in law and seeks

to enforce a legal interest that does not exist. Consequently, it must be dismissed without prejudice



4
        Ordinarily, statute of limitations is an affirmative defense that must be pleaded and proved
by the defendant. However, when the facts supporting the existence of the affirmative defense are
plain from the very allegations of the complaint itself, the court may rule on the defense based on
the pleading. Brooks v. City of Winston–Salem, 85 F.3d 178, 181 (4th Cir. 1996) (noting that
dismissal is proper “when the face of the complaint clearly reveals the existence of a meritorious
affirmative defense”); 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure
§ 1357, at 352 (1990) (“A complaint showing that the statute of limitations has run on the claim is
the most common situation in which the affirmative defense appears on the face of the pleading,”
rendering dismissal appropriate.).
                                                 6
           Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 7 of 17



as well. 5 Smith v. Shaw, No. 5:09-01001, 2012 WL 1832340, at *1 (D. Md. Apr. 25, 2012) (“It is

well established . . . that ‘a private citizen lacks a judicially cognizable interest in the prosecution

. . . of another.’”) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) and collecting

cases)).

           3. Count 2 (“harassment”).

       Magnas alleges in count two that Perlman initiated a family law case against her in the

Circuit Court for Montgomery County, in which he sought to obtain legal custody of their children

and visitation rights. Compl. ¶ 61. She further alleges that this state-court civil action was filed in

bad faith, in an attempt to cause her economic damage. Id. at ¶ 64. I will construe this claim to be

one for malicious use of process under Maryland law.

       There are five elements to the civil tort of malicious use of process: (1) initiation of a prior

civil proceeding by the defendant; (2) the proceeding was initiated without probable cause; (3) the

prior civil proceeding was instituted by the defendant with malice; (4) the proceedings were

terminated in favor of the plaintiff; and (5) damages were inflicted upon the plaintiff by arrest or

imprisonment, by seizure of property, or other special injury which would not necessarily result in

all suits prosecuted to recover for a like cause of action. Havilah Real Prop. Servs., LLC v. Early,

88 A.3d 875, 881 (Md. Ct. Spec. App. 2014) (citing One Thousand Fleet Ltd. P’ship v. Guerriero,

694 A.2d 952 (Md. 1997)). Magnas has failed to state a claim upon which relief may be granted

for malicious use of process. First, she has failed to allege that the family law action Perlman

initiated against her was terminated in her favor. 6 To the contrary, she acknowledges that, at least



5
         Magnas’ complaint pleads that the State of Maryland initiated criminal charges against
Perlman for the alleged assault and for violating a protective order issued against him as a result
of it, “but at trial, the State decided not to pursue them.” Compl. ¶ 43, n. 3.
6
         Magnas alleges that the family law action initiated by Perlman is “FL [Family Law] #
121283 Montgomery County Circuit.” Compl. ¶ 64, n. 6. Pursuant to Fed. R. Evid. 201(b)(2), and
                                                   7
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 8 of 17



with respect to one of the purposes she attributes to Perlman for having filed the family law

action—obtaining visitation rights—that he was successful in obtaining visitation rights. Compl.

¶ 70 (“Through the use of the court-system, [sic] the defendant has been granted visitation rights,

which he fails to use.”). And, as noted, the case has not been terminated.

       More fundamentally, however, Magnas has failed to allege that she suffered the type of

damages that are required to state a claim for malicious use of process: arrest, imprisonment,

seizure of property or other special injury which would not necessarily result in all suits prosecuted

to recover for a like cause of action. Complying with this element is especially important because

civil actions for malicious prosecutions are disfavored causes of action. As Judge Zarnoch of the

Maryland Court of Special Appeals noted in Havilah Real Property Services:

           [a]ctions for the malicious prosecution of civil suits are not encouraged, because
           public policy requires that parties may freely enter the courts to seek redress
           and relief and to enforce their rights, and that this may be done without the peril
           of a suit for damages in the event of an unfavorable judgment by jury or judge.
           If this were not the case, a large proportion of unsuccessful civil actions would
           be followed by suits for malicious prosecution, and so there would be a piling
           of litigation on litigation without end.

88 A.2d at 885 (citing Owens v. Graetzel, 132 A. 265, 267 (Md. 1926); State v. Rendelman, 947

A.2d 546, 559 (Md. 2008) (sanctioning litigants is ‘heavily disfavored because [it] discourage[s]

the resort to courts”); Supreme Lodge Am. Protective League of Balt. City v. Muverzagt, 24 A.

323, 324 (Md. 1892) (“Litigation of this character should be discouraged rather than promoted.”);

Clements v. Odorless Excavating Apparatus Co., 10 A. 442, 443 (Md. 1887) (Malicious use of

process suits are not “encouraged, because the law recognizes the right of everyone to sue for that



803(8)(a)(ii), I take judicial notice of the docket of the Montgomery County Circuit Court, which
confirms that the case referenced by Magnas is Perlman v. Magnas, 121283FL, which still is an
open      case,     and      proceedings      are    scheduled    for   March,     2021.     See:
http://casesearch.courts.state.md.us/casesearch/ (entering Perlman’s first and last name in the
search field displays several cases, including 121283FL) (last visited March 9, 2021).
                                                  8
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 9 of 17



which he honestly believes to be his own, and the payment of costs incident to the failure to

maintain the suit is ordinarily considered a sufficient penalty.”)).   Therefore, Magnas’ claim for

malicious use of process is frivolous because it has no arguable basis in either law or fact. It must

be dismissed, without prejudice.

        4. Count 2 (“interstate stalking”).

       Magnas’ final claim is her most enigmatic. Although she uses the words “stalking” and

“harassment” to characterize a litany of conduct by Perlman, the essence of her allegations is that

the conduct constitutes harassment, causing her substantial emotional distress. Compl. ¶¶ 50, 56;

see generally Compl. at 9–18. I will interpret this claim to be one for intentional infliction of

emotional distress under Maryland law. To plead a claim for intentional infliction of emotional

distress, the plaintiff must allege: (1) conduct that is intentional or reckless; (2) conduct that is

extreme and outrageous; (3) a causal connection between the wrongful conduct and the emotional

distress; and (4) the emotional distress must be severe. Lasater v. Guttmann, 5 A.3d 79, 89 (Md.

Ct. Spec. App. 2010). All elements of an intentional infliction of emotional distress claim “‘must

be satisfied completely before a cause of action will lie,’ and responsibility for the initial

determination of whether the elements have been satisfied belongs to the trial judge.” Takacs v.

Fiore, 473 F. Supp. 2d 647, 652 (D. Md. 2007) (citing Hamilton v. Ford Motor Credit Co., 502

A.2d 1057, 1063 (Md. Ct. Spec. App. 1986)).

       Like malicious prosecution claims, intentional infliction of emotional distress claims are

disfavored, and are “rarely viable.” Takacs, 473 F. Supp. 2d at 652 (D. Md. 2007) (citing Robinson

v. Cutchin, 140 F. Supp. 2d 488, 494 (D. Md. 2001)). Further, the test for sufficiently pleading

them is “rigorous and difficult to satisfy.” Baker v. Kent Cty. Bd. Of Educ., Civ. No. RDB-07-824,

2007 WL 2694210 (D. Md. Sept. 10, 2007) (quoting Ky. Fried Chicken Nat’l Mgmt. Co. v.



                                                  9
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 10 of 17



Weathersby, 607 A.2d 8 (Md. 1992)); Turner v. Adaltits U.S.A., Inc., Civ. No. AMD 04-1227,

2005 WL 3335425 (D. Md. Dec. 7, 2005) (“[t]he pleading and proof requirements of [an

intentional infliction of emotional distress] . . . claim under Maryland law are stringent.”).

       To meet the extreme and outrageous element, the plaintiff must allege conduct that “go[es]

beyond all possible bounds of decency and . . . be regarded as atrocious and utterly intolerable in

a civilized community.” Kohler v. Shenasky, 914 F. Supp. 1206, 1212 (D. Md. 1995). And, to meet

the element of severe emotional distress, the law requires that the emotional distress rise to a level

that so interferes with daily functioning that it exceeds what “a reasonable man could be expected

to endure.” Takacs, 473 F. Supp. 2d at 652 (quoting Harris v. Jones, 380 A.2d 611 (Md. 1977)).

Thus, for example, in Takacs, the plaintiff alleged “debilitating conditions, including ‘severe

depression anxiety, sleeplessness, headaches and [being] sick to her stomach.’” But Judge Blake

of this Court found that the Plaintiff had failed to plead a claim for intentional infliction of

emotional distress because “[w]hile Ms. Takacs alleges debilitating conditions, including ‘severe

depression, anxiety, sleeplessness, headaches and [being] sick to her stomach,” she does not allege

that she has been unable to function on a daily basis, even if her function is presumably affected

by her psychological and physical distress.” Id. at 652.

       While Magnas alleges a litany of misconduct by Perlman, when it is considered against the

stringent pleading requirements of an intentional infliction of emotional distress claim, she has

failed to plead that his conduct rose to the level of exceeding “all possible bounds of decency” or

that they were so atrocious as to be “utterly intolerable in a civilized community.” Kohler, 914 F.

Supp. at 1212; Ford v. Douglas, 799 A.2d 448, 451–52 (Md. Ct. Spec. App. 2002). And, like Judge

Blake, even if I were to assume that Perlman’s alleged misconduct was extreme and outrageous,

Magnas has failed as a matter of law to plead that her emotional distress rose to the required



                                                 10
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 11 of 17



severity level of being unable to function on a daily basis. For example, she alleged that on the

night of the alleged assault on her by Perlman, she walked 1.4 miles from her home to the location

where Perlman was with their children (as required by her religious observances), Compl. ¶ 31,

and, while she alleges that Perlman’s harassing conduct has interfered with her ability to take

certain professional work opportunities, she acknowledges that she has been able to obtain part-

time and contract work, Compl. ¶¶ 4, 93. Therefore, her intentional infliction of emotional distress

claim is frivolous because it has no arguable basis in law. See Takacs, 473 F. Supp. 2d at 652, n.

6. It must be dismissed without prejudice.

       B. Domestic Relations Exception to Federal Jurisdiction and Abstention

       While Magnas and Perlman couch their pleadings in the form of tort claims they wish to

bring against each other, it is clear beyond any doubt that the backdrop for their longstanding

disputes is the Circuit Court for Montgomery County (Family Department) custody and visitation

case that Perlman filed in 2014, and which is still pending. 7 The docket for this case reflects more

than 500 entries, and proceedings are scheduled for later this month. 8 Further, Magnas’ complaint

and Perlman’s answer are replete with references to various orders issued by the Circuit Court,

and a substantial portion of Magnas’ suit is devoted to her complaints about positions advocated

by Perlman in those proceedings. See, e.g., Compl. ¶¶ 17, 43, 55, 61–65, 67–71, 79, 85–88, 96;

Answer 2, 4–5. 9

       Moreover, both Magnas and Perlman seek orders from this court that would either enjoin

Perlman from continuing his filings in the state court proceeding, Compl. ¶ 96 (asking that this

court “[e]njoin . . . [Perlman] ‘from further harassment of the plaintiff,’” based in large part on her



7
       See supra, p. 7, n. 6.
8
       http://casesearch.courts.state.md.us/casesearch/ (last visited March 9, 2021).
9
       Perlman’s answer does not contain separate numbered paragraphs.
                                                  11
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 12 of 17



perception that Perlman’s filings in the state court family law matter have constituted harassment),

or “reiterate the Montgomery County Circuit Courts [sic] order that enjoins the Plaintiff from

disparaging the other party from this point forward so the Defendant can have a meaningful

interference free relationship with his 3 young sons.” Answer 5. In short, Magnas and Perlman

seem intent on using this case to re-litigate issues already ruled on in the Montgomery County

Circuit Court case, which is still pending and in which the court has continuing jurisdiction over

the custody and visitation issues that have fueled their litigiousness. These filings present

jurisdictional issues distinct from the preceding discussion of whether this court has subject matter

jurisdiction of the specific claims that Magnas has brought.

       In Ankenbrandt v. Richards, 504 U.S. 689 (1992), the Supreme Court discussed the so-

called “domestic relations exception” to federal subject matter jurisdiction. The Court held:

           We conclude, therefore, that the domestic relations exception, as articulated by
           this Court since Barber [v. Barber, 62 U.S. 582 (1859)], divests the federal
           courts of power to issue divorce, alimony, and child custody decrees. Given the
           long passage of time without any expression of congressional dissatisfaction,
           we have no trouble today reaffirming the validity of the exception as it pertains
           to divorce and alimony decrees and child custody orders.
               Not only is our conclusion rooted in respect for this long-held
           understanding, it is also supported by sound policy considerations. Issuance of
           decrees of this type not infrequently involves retention of jurisdiction by the
           court and deployment of social workers to monitor compliance. As a matter of
           judicial economy, state courts are more eminently suited to work of this type
           than are the federal courts, which lack the close association with the state and
           local government organizations dedicated to handling issues that arise out of
           conflicts over divorce, alimony, and child custody decrees. Moreover, as a
           matter of judicial expertise, it makes far more sense to retain the rule that federal
           courts lack power to issue these types of decrees because of the special
           proficiency developed by state tribunals over the past century and a half in
           handling issues that arise in the granting of such decrees.

Id. at 703–04 (internal citations omitted). Importantly, the Court made it clear that the domestic

relations exception “encompasses only cases involving the issuance of a divorce, alimony, or child

custody decree.” Id. at 704.


                                                  12
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 13 of 17



        The very essence of this case revolves around the many orders issued by the Montgomery

County Circuit Court. Magnas references orders issued by the Court in her favor (Compl. ¶ 43

(“The State of Maryland issued a Protective Order in favor of the plaintiff and against the defendant

based on this incident of domestic violence.”)), as well as orders that she challenges (Compl. ¶¶

69–70 (“Defendant regularly attempts to ‘set-up’ the plaintiff; to engineer the facts, and to make

it appear that the plaintiff has failed to comply with Family Law orders—when in fact the

defendant is using court orders for the purpose of harassment, not for obtaining and exercising

lawful rights. Through the use of the court-system, the defendant has been granted visitation rights,

which he fails to use.”)). Perlman references (and has attached unauthenticated copies of) orders

purportedly issued by the family law court in his favor. Answer 2 (referencing a July, 2017 custody

modification and contempt hearing against Magnas), 4 (referencing contempt orders issued against

Magnas), and 6 (referencing a series of rulings by several Montgomery County judges against

Magnas, and asking this court to issue an order “reiterat[ing] the Montgomery County Circuit

Court order that enjoins the Plaintiff from disparaging” him).

        Against this backdrop, it is nearly impossible to discern how this Court could rule on either

Magnas’ claims or Perlman’s counterclaims without relitigating issues already litigated in the

Montgomery County Circuit Court, or interfering with that court’s continuing authority to enforce,

modify, or alter its rulings relating to the protracted custody battles that have embroiled Magnas

and Perlman for years. These concerns independently cause me to question the existence of subject

matter jurisdiction in this case.

        And, even were I to conclude that I did have subject matter over the custody/visitation-

related claims, there is still the issue of whether I should abstain from doing so. In Ankenbrandt,

the Supreme Court also discussed various abstention doctrines that could be applicable to claims



                                                 13
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 14 of 17



brought in federal court that ought not to go forward, even if subject matter jurisdiction is present,

because they would interfere in pending state court domestic relations cases. Ankenbrandt, 504

U.S. at 704–06. It is true, of course, that abstention from exercising federal jurisdiction (when it

exists) “rarely should be invoked, because federal courts have a ‘virtually unflagging obligation .

. . to exercise the jurisdiction given them.”’ Id. at 705 (quoting Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800 (1976)). Nonetheless, the Court acknowledged that abstention

under Younger v. Harris, 401 U.S. 37 (1971) 10 might be warranted if the exercise of federal

jurisdiction would interfere with a pending state court domestic relations case. Id. at 706.

       In Cooper v. Finley, No. 2:06-cv-00179-HGD, 2006 WL 8437423 (N.D. Ala. May 11,

2006), the district court relied on Younger abstention to deny the petitioner’s motion for a

preliminary injunction which sought to enjoin enforcement of child support orders issued by a state

family law court. The court noted that the Younger “abstention doctrine means that federal courts

generally decline to interfere in ongoing state court litigation regarding child custody and child

support.” Id. at *2; see also Carver v. Carver, 954 F.2d 1573, 1578 (11th Cir. 1992)

(“Traditionally, the federal courts have been wary of becoming embroiled in family law matters.

For that reason, federal courts generally abstain from deciding diversity ‘cases involving divorce

and alimony, child custody, visitations rights, establishment of paternity, child support, and

enforcement of separation or divorce decrees still subject to state court modification.”’) (internal

citations omitted)).



10
        While Younger abstention originally was applied to avoid federal court interference with
pending state court criminal proceedings, it has been extended to civil contexts as well. Middlesex
Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982); Harper v. Public Serv.
Comm’n of W. Va., 396 F.3d 348, 351 (4th Cir. 2005) (“Younger abstention originated as a doctrine
requiring federal courts not to interfere with ongoing state criminal proceedings. The Supreme
Court has since made clear, however, that it applies as well ‘to noncriminal judicial proceedings
when important state interests are involved.’”) (internal citations omitted)).
                                                 14
         Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 15 of 17



         In Harper v. Public Serv. Comm’n of W. Va., 396 F.3d 348 (4th Cir. 2005), the Fourth

Circuit extensively discussed the type of state proceedings that implicate important state interests

that may warrant a federal court to invoke Younger abstention. It summarized its analysis in these

words:

            For this reason of comity, we hold fast to the notion that when an interest central
            to a case implicates the sovereignty and dignity of a state, and when the other
            requirements set forth in Middlesex County are met,[11] federal courts should
            abstain. Interests like education, land use law, family law, and a criminal law
            lie at the heart of state sovereignty, and a failure to abstain in the face of ongoing
            state proceedings would disrespect the allocation of authority laid in place by
            the Framers. In other words, that which must be respected through ‘comity’ is
            identical to the traditional ‘areas of paramount state concern,’ and also the same
            as the ‘important state interests’ test of Middlesex County.

Harper, 396 F.3d at 354 (internal citations omitted) (emphasis added).

         Here, there clearly is a pending state court family law proceeding. Family law mattes are

quintessential examples of the type of issues that implicate the sovereignty and dignity of the state,

and which federal courts should respect. And, as Magnas and Perlman’s filings amply demonstrate,

they are able to raise their claims and defenses to their charges of harassment and counter-

harassment relating to the custody and visitation orders issued in the Montgomery County Circuit

Court case. Magnas has sought and obtained at least one protective order against Perlman, Compl.

¶ 43. Likewise, Perlman has sought and obtained contempt and non-disparagement orders against

Magnas. Answer 4–5. There is no reason to suppose that the Montgomery County Circuit Court

would not afford Magnas a venue to raise her claims that Perlman is using the family law case to




11
        The three essential Middlesex County factors are: (1) an ongoing state judicial
proceeding; (2) implicating important state interests; and (3) adequate opportunity for the federal
court litigants to raise constitutional challenges in the state proceedings. Harper, 396 F.3d at
352; see also Kimberly-Clark PA, LLC v. Delaware Cty. Reg’l Water Quality Control Auth., 527
F. Supp. 2d 430 (E.D. Pa. 2007) (applying Younger abstention in federal diversity suit where
state administrative proceeding was still pending).
                                                   15
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 16 of 17



harass her, or for Perlman to raise his claims that Magnas is interfering with his custody and

visitation rights, and violating any non-disparagement order that that court may previously have

issued. And, both Magnas and Perlman are seeking injunctive orders from this Court that clearly

have the potential of interfering with the ability of the Montgomery County Circuit Court to

superintend the family law case that is pending before it. Compl. ¶ 96; Answer 6. Therefore, even

if I were to conclude that subject matter jurisdiction exists, it is likely that this Court should abstain

from exercising it in any manner that would interfere with the pending Montgomery County

Circuit Court case.

                             C. Opportunity for Magnas to Show Cause

        Inasmuch as I have addressed the issues of jurisdiction and abstention sua sponte, rather

than in resolving a motion to dismiss, Magnas has not had an opportunity to address the

deficiencies that I have found in her case. Before I make a final ruling of dismissal, she will be

afforded the opportunity to show cause why I should not take this action. Accordingly, she will

have until March 31, 2021 to make this showing.

                                             Conclusion

        In sum, I have determined that I have the authority sua sponte to review Magnas’ complaint

to determine whether this court has subject matter jurisdiction. Having done so, I have concluded

that each of the claims she has attempted to bring lack a basis in law or fact, rendering them

frivolous, and depriving this court of subject matter jurisdiction. Second, I have found that even if

Magnas’ claims were not frivolous, both Magnas and Perlman seek to have this Court issue orders

that directly relate to the custody and visitation case pending in the Montgomery County Circuit

Court’s Family Department, despite this Court’s lacks of jurisdiction over family law matters.

Finally, I have found that the claims Magnas and Perlman seek to litigate in this Court implicate



                                                   16
        Case 8:20-cv-02862-PWG Document 22 Filed 03/10/21 Page 17 of 17



important issues central to the sovereignty and dignity of Maryland, namely the custody and

visitation case still pending in Montgomery County Circuit Court’s Family Department, which

likely requires the Court to abstain from exercising jurisdiction in any manner that would injure

these important state interests. For these reasons, unless Magnas shows cause within the time set

in this Memorandum and Order, her complaint will be dismissed for want of subject matter

jurisdiction. The dismissal will be without prejudice, 12 and because it is based on a lack of

jurisdiction, it is not a ruling on the merits, and the dismissal will not have res judicata or collateral

estoppel effect on her ability to pursue any legitimate claims in Montgomery County Circuit Court.

Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177, 1182, n. 4 (7th Cir. 1989) (“Because a dismissal

for want of subject matter jurisdiction is not a decision on the merits of the complaint, it ‘will

deprive the judgment of res judicata or collateral estoppel effect so far as any related state-law

claims may be concerned.’”) (internal citations omitted)).

        A separate Order will be issued memorializing this ruling.

DATED this 10th day of March, 2021.
                                                         BY THE COURT:


                                                         __________/s/_______________________
                                                         Paul W. Grimm
                                                         United States District Judge




12
        See Southern Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands,
LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal for lack of standing—or any other defect in
subject matter jurisdiction—must be one without prejudice, because a court that lacks jurisdiction
has no power to adjudicate and dispose of a claim on the merits.).
                                                   17
